Case 1:20-cv-20814-BB Document 21 Entered on FLSD Docket 05/18/2020 Page 1 of 16




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO.: 1:20-CV-20814-BB
                                      MIAMI DIVISION

  TWARLA HILL,

         Plaintiff,

  vs.

  THE FLORIDA INTERNATIONAL UNIVERSITY
  BOARD OF TRUSTEES,

        Defendant.
  _______________________________________/

  DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFF’S FIRST
                       AMENDED COMPLAINT

         Defendant,   THE     FLORIDA      INTERNATIONAL         UNIVERSITY       BOARD      OF

  TRUSTEES (“FIU”), by and through undersigned counsel, pursuant to the Federal Rules of Civil

  Procedure, hereby files its Answer and Affirmative Defenses to Plaintiff’s First Amended

  Complaint, and states:

                                 JURISDICTION AND VENUE

  1.     Defendant admits only that this action is brought under the Civil Rights Act of 1964, as

  amended and the Florida Civil Rights Act of 1992. Defendant denies the remainder of allegations

  in Paragraph one (1) of the First Amended Complaint and demands strict proof thereof.

  2.     Defendant admits only that venue is proper. Defendant denies the remainder of

  allegations in Paragraph two (2) of the First Amended Complaint and demands strict proof

  thereof.

                                              PARTIES
Case 1:20-cv-20814-BB Document 21 Entered on FLSD Docket 05/18/2020 Page 2 of 16
                                                                 Hill v. Florida International University
                                                                       Case Number 1:20-CV-20814-BB
                                                                                            Page 2 of 16

  3.     Based upon reasonable investigation, the allegations contained in Paragraph three (3) of

  the First Amended Complaint are unknown to Defendant and are therefore denied. Furthermore,

  Defendant demands strict proof thereof.

  4.     Defendant denies the allegations in Paragraph four (4) of the First Amended Complaint

  and demands strict proof thereof.

  5.     Defendant admits the allegations in Paragraph five (5) of the First Amended Complaint.

  6.     Defendant admits the allegations in Paragraph six (6) of the First Amended Complaint.

  7.     Defendant denies the allegations in Paragraph seven (7) of the First Amended Complaint

  and demands strict proof thereof.

  8.     Defendant denies the allegations in Paragraph eight (8) of the First Amended Complaint

  and demands strict proof thereof.

  9.     Defendant admits only that Exhibit A has been attached to the First Amended Complaint.

  However, the Defendant denies as phrased the remainder of the allegations in Paragraph nine (9)

  of the First Amended Complaint and demands strict proof thereof.

  10.    Defendant denies the allegations in Paragraph ten (10) of the First Amended Complaint

  and demands strict proof thereof.

                   GENERAL ALLEGATIONS COMMON TO ALL COUNTS

  11.    Defendant denies the allegations in Paragraph eleven (11) of the First Amended

  Complaint and demands strict proof thereof.

  12.    Defendant denies the allegations in Paragraph twelve (12) of the First Amended

  Complaint and demands strict proof thereof.

  13.    Defendant denies the allegations in Paragraph thirteen (13) of the First Amended

  Complaint and demands strict proof thereof.
Case 1:20-cv-20814-BB Document 21 Entered on FLSD Docket 05/18/2020 Page 3 of 16
                                                              Hill v. Florida International University
                                                                    Case Number 1:20-CV-20814-BB
                                                                                         Page 3 of 16

  14.    Defendant denies the allegations in Paragraph fourteen (14) of the First Amended

  Complaint and demands strict proof thereof.

  15.    Defendant denies the allegations in Paragraph fifteen (15) of the First Amended

  Complaint and demands strict proof thereof.

  16.    Defendant denies the allegations in Paragraph sixteen (16) of the First Amended

  Complaint and demands strict proof thereof.

  17.    Defendant denies the allegations in Paragraph seventeen (17) of the First Amended

  Complaint and demands strict proof thereof.

  18.    Defendant denies the allegations in Paragraph eighteen (18) of the First Amended

  Complaint and demands strict proof thereof.

  19.    Defendant denies the allegations in Paragraph nineteen (19) of the First Amended

  Complaint and demands strict proof thereof.

  20.    Defendant denies the allegations in Paragraph twenty (20) of the First Amended

  Complaint and demands strict proof thereof.

  21.    Defendant denies the allegations in Paragraph twenty-one (21) of the First Amended

  Complaint and demands strict proof thereof.

  22.    Defendant denies the allegations in Paragraph twenty-two (22) of the First Amended

  Complaint and demands strict proof thereof.

  23.    Defendant denies the allegations in Paragraph twenty-three (23) of the First Amended

  Complaint and demands strict proof thereof.

  24.    Defendant denies the allegations in Paragraph twenty-four (24) of the First Amended

  Complaint and demands strict proof thereof.
Case 1:20-cv-20814-BB Document 21 Entered on FLSD Docket 05/18/2020 Page 4 of 16
                                                                 Hill v. Florida International University
                                                                       Case Number 1:20-CV-20814-BB
                                                                                            Page 4 of 16

  25.    Defendant denies the allegations in Paragraph twenty-five (25) of the First Amended

  Complaint and demands strict proof thereof.

  26.    Defendant denies the allegations in Paragraph twenty-six (26) of the First Amended

  Complaint and demands strict proof thereof.

  27.    Defendant denies the allegations in Paragraph twenty-seven (27) of the First Amended

  Complaint and demands strict proof thereof.

  28.    Defendant denies the allegations in Paragraph twenty-eight (28) of the First Amended

  Complaint and demands strict proof thereof.

  29.    Defendant denies the allegations in Paragraph twenty-nine (29) of the First Amended

  Complaint and demands strict proof thereof.

  30.    Defendant denies the allegations in Paragraph thirty (30) of the First Amended Complaint

  and demands strict proof thereof.

  31.    Defendant denies the allegations in Paragraph thirty-one (31) of the First Amended

  Complaint and demands strict proof thereof.

        COUNT I: VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964
                        (Discrimination on the Basis of Race)

  32.    Defendant re-alleges and re-affirms each and every response to Paragraphs one (1)

  through thirty-one (31) of the First Amended Complaint. Defendant denies each and every

  allegation to the extent not previously admitted and demands strict proof thereof. Furthermore,

  Defendant denies any wrongdoing complained of herein.

  33.    Defendant denies the allegations in Paragraph thirty-three (33) of the First Amended

  Complaint and demands strict proof thereof.
Case 1:20-cv-20814-BB Document 21 Entered on FLSD Docket 05/18/2020 Page 5 of 16
                                                                 Hill v. Florida International University
                                                                       Case Number 1:20-CV-20814-BB
                                                                                            Page 5 of 16

  34.    Based upon reasonable investigation, the allegations contained in Paragraph thirty-four

  (34) of the First Amended Complaint are unknown to Defendant and are therefore denied.

  Furthermore, Defendant demands strict proof thereof.

  35.    Defendant denies the allegations in Paragraph thirty-five (35) of the First Amended

  Complaint and demands strict proof thereof.

  36.    Defendant denies the allegations in Paragraph thirty-six (36) of the First Amended

  Complaint and demands strict proof thereof.

  37.    Defendant denies the allegations in Paragraph thirty-seven (37) of the First Amended

  Complaint and demands strict proof thereof.

  38.    Defendant denies the allegations in Paragraph thirty-eight (38) of the First Amended

  Complaint and demands strict proof thereof.

  39.    Defendant denies the allegations in Paragraph thirty-nine (39) of the First Amended

  Complaint and demands strict proof thereof.

  40.    Defendant denies the allegations in Paragraph forty (40) of the First Amended Complaint

  and demands strict proof thereof.

  41.    Defendant denies the allegations in Paragraph forty-one (41) of the First Amended

  Complaint and demands strict proof thereof.

          COUNT II: VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT OF 1992
                         (Discrimination on the Basis of Race)

  42.    Defendant re-alleges and re-affirms each and every response to Paragraphs one (1)

  through thirty-one (31) of the First Amended Complaint. Defendant denies each and every

  allegation to the extent not previously admitted and demands strict proof thereof. Furthermore,

  Defendant denies any wrongdoing complained of herein.
Case 1:20-cv-20814-BB Document 21 Entered on FLSD Docket 05/18/2020 Page 6 of 16
                                                                Hill v. Florida International University
                                                                      Case Number 1:20-CV-20814-BB
                                                                                           Page 6 of 16

  43.    Defendant denies as phrased the allegations in Paragraph forty-three (43) of the First

  Amended Complaint and demands strict proof thereof.

  44.    Based upon reasonable investigation, the allegations contained in Paragraph forty-four

  (44) of the First Amended Complaint are unknown to this Defendant and are therefore denied.

  Furthermore, Defendant demands strict proof thereof.

  45.    Defendant denies the allegations in Paragraph forty-five (45) of the First Amended

  Complaint and demands strict proof thereof.

  46.    Defendant denies the allegations in Paragraph forty-six (46) of the First Amended

  Complaint and demands strict proof thereof.

  47.    Defendant denies the allegations in Paragraph forty-seven (47) of the First Amended

  Complaint and demands strict proof thereof.

  48.    Defendant denies the allegations in Paragraph forty-eight (48) of the First Amended

  Complaint and demands strict proof thereof.

  49.    Defendant denies the allegations in Paragraph forty-nine (49) of the First Amended

  Complaint and demands strict proof thereof.

  50.    Defendant denies the allegations in Paragraph fifty (50) of the First Amended Complaint

  and demands strict proof thereof.

  51.    Defendant denies the allegations in Paragraph fifty-one (51) of the First Amended

  Complaint and demands strict proof thereof.

  52.    Defendant denies the allegations in Paragraph fifty-two (52) of the First Amended

  Complaint and demands strict proof thereof.

  53.    Defendant denies the allegations in Paragraph fifty-three (53) of the First Amended

  Complaint and demands strict proof thereof.
Case 1:20-cv-20814-BB Document 21 Entered on FLSD Docket 05/18/2020 Page 7 of 16
                                                                 Hill v. Florida International University
                                                                       Case Number 1:20-CV-20814-BB
                                                                                            Page 7 of 16

  54.    Defendant denies the allegations in Paragraph fifty-four (54) of the First Amended

  Complaint and demands strict proof thereof.

  55.    Defendant denies the allegations in Paragraph fifty-five (55) of the First Amended

  Complaint and demands strict proof thereof.

  56.    Defendant denies the allegations in Paragraph fifty-six (56) of the First Amended

  Complaint and demands strict proof thereof.

  57.    Defendant denies the allegations in Paragraph fifty-seven (57) of the First Amended

  Complaint and demands strict proof thereof.

  58.    Defendant denies the allegations in Paragraph fifty-eight (58) of the First Amended

  Complaint and demands strict proof thereof.

  59.    Defendant denies the allegations in Paragraph fifty-nine (59) of the First Amended

  Complaint and demands strict proof thereof.

        COUNT III: VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964
                      (Discrimination on the Basis of National Origin)

  60.    Defendant re-alleges and re-affirms each and every response to Paragraphs one (1)

  through thirty-one (31) of the First Amended Complaint. Defendant denies each and every

  allegation to the extent not previously admitted and demands strict proof thereof. Furthermore,

  Defendant denies any wrongdoing complained of herein.

  61.    Defendant denies the allegations in Paragraph sixty-one (61) of the First Amended

  Complaint and demands strict proof thereof.

  62.    Based upon reasonable investigation, the allegations contained in Paragraph sixty-two

  (62) of the First Amended Complaint are unknown to Defendant and are therefore denied.

  Furthermore, Defendant demands strict proof thereof.
Case 1:20-cv-20814-BB Document 21 Entered on FLSD Docket 05/18/2020 Page 8 of 16
                                                                 Hill v. Florida International University
                                                                       Case Number 1:20-CV-20814-BB
                                                                                            Page 8 of 16

  63.    Defendant denies the allegations in Paragraph sixty-three (63) of the First Amended

  Complaint and demands strict proof thereof.

  64.    Defendant denies the allegations in Paragraph sixty-four (64) of the First Amended

  Complaint and demands strict proof thereof.

  65.    Defendant denies the allegations in Paragraph sixty-five (65) of the First Amended

  Complaint and demands strict proof thereof.

  66.    Defendant denies the allegations in Paragraph sixty-six (66) of the First Amended

  Complaint and demands strict proof thereof.

  67.    Defendant denies the allegations in Paragraph sixty-seven (67) of the First Amended

  Complaint and demands strict proof thereof.

  68.    Defendant denies the allegations in Paragraph sixty-eight (68) of the First Amended

  Complaint and demands strict proof thereof.

          COUNT IV: VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT OF 1992
                      (Discrimination on the Basis of National Origin)

  69.    Defendant re-alleges and re-affirms each and every response to Paragraphs one (1)

  through thirty-one (31) of the First Amended Complaint. Defendant denies each and every

  allegation to the extent not previously admitted and demands strict proof thereof. Furthermore,

  Defendant denies any wrongdoing complained of herein.

  70.    Defendant denies the allegations as phrased in Paragraph seventy (70) of the First

  Amended Complaint and demands strict proof thereof.

  71.    Based upon reasonable investigation, the allegations contained in Paragraph seventy-one

  (71) of the First Amended Complaint are unknown to Defendant and are therefore denied.

  Furthermore, Defendant demands strict proof thereof.
Case 1:20-cv-20814-BB Document 21 Entered on FLSD Docket 05/18/2020 Page 9 of 16
                                                               Hill v. Florida International University
                                                                     Case Number 1:20-CV-20814-BB
                                                                                          Page 9 of 16

  72.    Defendant denies the allegations in Paragraph seventy-two (72) of the First Amended

  Complaint and demands strict proof thereof.

  73.    Defendant denies the allegations in Paragraph seventy-three (73) of the First Amended

  Complaint and demands strict proof thereof.

  74.    Defendant denies the allegations in Paragraph seventy-four (74) of the First Amended

  Complaint and demands strict proof thereof.

  75.    Defendant denies the allegations in Paragraph seventy-five (75) of the First Amended

  Complaint and demands strict proof thereof.

  76.    Defendant denies the allegations in Paragraph seventy-six (76) of the First Amended

  Complaint and demands strict proof thereof.

  77.    Defendant denies the allegations in Paragraph seventy-seven (77) of the First Amended

  Complaint and demands strict proof thereof.

  78.    Defendant denies the allegations in Paragraph seventy-eight (78) of the First Amended

  Complaint and demands strict proof thereof.

  79.    Defendant denies the allegations in Paragraph seventy-nine (79) of the First Amended

  Complaint and demands strict proof thereof.

  80.    Defendant denies the allegations in Paragraph eighty (80) of the First Amended

  Complaint and demands strict proof thereof.

  81.    Defendant denies the allegations in Paragraph eighty-one (81) of the First Amended

  Complaint and demands strict proof thereof.

  82.    Defendant denies the allegations in Paragraph eighty-two (82) of the First Amended

  Complaint and demands strict proof thereof.
Case 1:20-cv-20814-BB Document 21 Entered on FLSD Docket 05/18/2020 Page 10 of 16
                                                                 Hill v. Florida International University
                                                                       Case Number 1:20-CV-20814-BB
                                                                                           Page 10 of 16

  83.    Defendant denies the allegations in Paragraph eighty-three (83) of the First Amended

  Complaint and demands strict proof thereof.

        COUNT V: VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964
                                  (Retaliation)

  84.    Defendant re-alleges and re-affirms each and every response to Paragraphs one (1)

  through thirty-one (31) of the First Amended Complaint. Defendant denies each and every

  allegation to the extent not previously admitted and demands strict proof thereof. Furthermore,

  Defendant denies any wrongdoing complained of herein.

  85.    Defendant denies as phrased the allegations in Paragraph eighty-five (85) of the First

  Amended Complaint and demands strict proof thereof.

  86.    Defendant denies the allegations in Paragraph eighty-six (86) of the First Amended

  Complaint and demands strict proof thereof.

  87.    Defendant denies the allegations in Paragraph eighty-seven (87) of the First Amended

  Complaint and demands strict proof thereof.

  88.    Defendant denies the allegations in Paragraph eighty-eight (88) of the First Amended

  Complaint and demands strict proof thereof.

  89.    Defendant denies the allegations in Paragraph eighty-nine (89) of the First Amended

  Complaint and demands strict proof thereof.

  90.    Based upon reasonable investigation, the allegations contained in Paragraph ninety (90)

  of the First Amended Complaint are unknown to Defendant and are therefore denied.

  Furthermore, Defendant demands strict proof thereof.

  91.    Defendant denies the allegations in Paragraph ninety-one (91) of the First Amended

  Complaint and demands strict proof thereof.
Case 1:20-cv-20814-BB Document 21 Entered on FLSD Docket 05/18/2020 Page 11 of 16
                                                                 Hill v. Florida International University
                                                                       Case Number 1:20-CV-20814-BB
                                                                                           Page 11 of 16

  92.    Defendant denies the allegations in Paragraph ninety-two (92) of the First Amended

  Complaint and demands strict proof thereof.

          COUNT VI: VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT OF 1992
                                  (Retaliation)

  93.    Defendant re-alleges and re-affirms each and every response to Paragraphs one (1)

  through thirty-one (31) of the First Amended Complaint. Defendant denies each and every

  allegation to the extent not previously admitted and demands strict proof thereof. Furthermore,

  Defendant denies any wrongdoing complained of herein.

  94.    Defendant denies as phrased the allegations in Paragraph ninety-four (94) of the First

  Amended Complaint and demands strict proof thereof.

  95.    Defendant denies the allegations in Paragraph ninety-five (95) of the First Amended

  Complaint and demands strict proof thereof.

  96.    Defendant denies the allegations in Paragraph ninety-six (96) of the First Amended

  Complaint and demands strict proof thereof.

  97.    Defendant denies the allegations in Paragraph ninety-seven (97) of the First Amended

  Complaint and demands strict proof thereof.

  98.    Defendant denies the allegations in Paragraph ninety-eight (98) of the First Amended

  Complaint and demands strict proof thereof.

  99.    Based upon reasonable investigation, the allegations contained in Paragraph ninety-nine

  (99) of the First Amended Complaint are unknown to Defendant and are therefore denied.

  Furthermore, Defendant demands strict proof thereof.

  100.   Defendant denies the allegations in Paragraph one hundred (100) of the First Amended

  Complaint and demands strict proof thereof.
Case 1:20-cv-20814-BB Document 21 Entered on FLSD Docket 05/18/2020 Page 12 of 16
                                                                     Hill v. Florida International University
                                                                           Case Number 1:20-CV-20814-BB
                                                                                               Page 12 of 16

  101.   Defendant denies the allegations in Paragraph one hundred and one (101) of the First

  Amended Complaint and demands strict proof thereof.

                                         GENERAL DENIAL

         Defendant denies each and every allegation to the extent not previously admitted and

  demands strict proof thereof.

                                   AFFIRMATIVE DEFENSES

                                       First Affirmative Defense

         As a first affirmative defense, Defendant asserts that Plaintiff has failed to state a cause of

  action upon which relief may be granted and/or fails to allege sufficient facts necessary to state a

  cause of action pursuant to Title VII of the Civil Rights act of 1964 of the Florida Civil Rights

  Act of 1992.

                                     Second Affirmative Defense

         As a second affirmative defense, Defendant asserts that it acted based on legitimate, non-

  discriminatory or retaliatory reasons in the decision to take any adverse employment action

  against Plaintiff. These reasons were unrelated to any alleged discrimination based on race or

  national origin. Plaintiff did not suffer any discrimination or retaliation and Defendant is not

  liable for any alleged wrongdoing.

                                       Third Affirmative Defense

         As a third affirmative defense, Defendant asserts that Plaintiff’s claims under Title VII of

  the Civil Rights Act of 1964 and the Florida Civil Rights Act of 1992 are limited in scope to the

  charge Plaintiff field with the EEOC and/or Florida Commission on Human Relations.
Case 1:20-cv-20814-BB Document 21 Entered on FLSD Docket 05/18/2020 Page 13 of 16
                                                                     Hill v. Florida International University
                                                                           Case Number 1:20-CV-20814-BB
                                                                                               Page 13 of 16

                                      Fourth Affirmative Defense

         As a fourth affirmative defense, Defendant asserts that it is entitled to all of the rights,

  privileges, and immunities, including limits on liability set forth in § 768.28, Florida Statutes.

                                       Fifth Affirmative Defense

         As a fifth affirmative defense, Defendant asserts that the total amount of recovery to

  which Plaintiff would be entitled to in the event of an adverse judgment, is the statutory cap of

  $300,000 for compensatory damages, pursuant to 42 U.S.C. § 1981(a), or the statutory cap of

  $200,000 for compensatory damages, pursuant to § 760.11(5) and § 768.28, Florida Statutes.

                                       Sixth Affirmative Defense

         As a sixth affirmative defense, Defendant asserts that neither race nor national origin

  were a substantial motivating factor in any adverse employment action taken against Plaintiff.

                                     Seventh Affirmative Defense

         As a seventh affirmative defense, Defendant asserts that it is entitled to a set-off of all

  amounts paid or payable by all collateral sources for all expenses, bills, or other obligations

  incurred as a result of the alleged incident, in accordance with § 768.28, Florida Statutes.

                                      Eighth Affirmative Defense

         As an eighth affirmative defense, Defendant asserts that it would have taken the same

  action in the absence of any purported discriminatory or retaliatory intent. Plaintiff would

  therefore be limited to the relief authorized in 42 U.S.C. § 2000e-5(g)(2)(b).

                                      Ninth Affirmative Defense

         As a ninth affirmative defense, Defendant states that Plaintiff has failed to mitigate as is

  proper and reasonable under the circumstances.
Case 1:20-cv-20814-BB Document 21 Entered on FLSD Docket 05/18/2020 Page 14 of 16
                                                                      Hill v. Florida International University
                                                                            Case Number 1:20-CV-20814-BB
                                                                                                Page 14 of 16

                                        Tenth Affirmative Defense

          As a tenth affirmative defense, Defendant states that Plaintiff’s First Amended Complaint

  fails to show a causal connection and/or nexus between any statutorily protected activity and/or

  any purported discrimination and any alleged adverse employment action. Therefore, Plaintiff’s

  claims of retaliation fail to state a cause of action.

                                      Eleventh Affirmative Defense

          As an eleventh affirmative defense, Defendant asserts that Plaintiff was an “at-will”

  employee.

                                       Twelfth Affirmative Defense

          As a twelfth affirmative defense, Defendant asserts that her alleged protected speech was

  not the “but-for” cause for the alleged adverse employment action.

                                     Thirteenth Affirmative Defense

          As a thirteenth affirmative defense, Defendant states that any declaratory relief is barred

  because Plaintiff has not suffered an irreparable injury, is unlikely to succeed on the merits, and

  has an adequate remedy at law.

                                DEMAND FOR ATTORNEY’S FEES

          Defendant, FIU, has retained counsel to defend these allegations, and seeks attorney’s

  fees, pursuant to 42 U.S.C. § 2000e-5(k) and Fla. Stat. § 760.11.

                                            JURY DEMAND

          Defendant demands a trial by jury and all issues so triable.
Case 1:20-cv-20814-BB Document 21 Entered on FLSD Docket 05/18/2020 Page 15 of 16
                                                                   Hill v. Florida International University
                                                                         Case Number 1:20-CV-20814-BB
                                                                                             Page 15 of 16

         I HEREBY CERTIFY that on this 18th day of May, 2020, I electronically filed the

  foregoing document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

  document is being served this day on all counsel of record or pro se parties identified on the

  attached Service List in the manner specified, either via transmission of Notices of Electronic

  Filing generated by CM/ECF or in some other authorized manner for those counsel or parties

  who are not authorized to receive electronically Notices of Electronic Filing.


                                               MARRERO & WYDLER
                                               Counsel for Defendant
                                               2600 Douglas Road, PH-4
                                               Coral Gables, FL 33134
                                               (305) 446-5528
                                               (305) 446-0995 (fax)


                                               BY __/s/ Lourdes Espino Wydler ____
                                                     OSCAR E. MARRERO
                                                     F.B.N.: 372714
                                                     oem@marrerolegal.com
                                                     LOURDES ESPINO WYDLER
                                                     F.B.N.: 719811
                                                     lew@marrerolegal.com
Case 1:20-cv-20814-BB Document 21 Entered on FLSD Docket 05/18/2020 Page 16 of 16
                                                     Hill v. Florida International University
                                                           Case Number 1:20-CV-20814-BB
                                                                               Page 16 of 16

                                      SERVICE LIST

  Michelle Cohen Levy, Esq.
  The Law Office of Michelle Cohen Levy, P.A.
  4400 N. Federal Highway
  Lighthouse Point, FL 33064
  (954) 651-9196
  (954) 463-1245 (fax)
  michelle@cohenlevylegal.com
  FBN: 0068514
  Attorneys for Plaintiff.
